 Case 1:21-cr-00040-AMD Document 34 Filed 05/27/21 Page 1 of 1 PageID #: 283

                                                   U.S. Department of Justice


                                                   United States Attorney
                                                   Eastern District of New York
EAG                                                271 Cadman Plaza East
F. #2018R02344                                     Brooklyn, New York 11201



                                                   May 27, 2021

By ECF

The Honorable Ann M. Donnelly
United States District Judge
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

              Re:     United States v. Bryan Cho
                      Criminal Docket No. 21-40 (AMD)

Dear Judge Donnelly,

               Defense counsel for the defendant Bryan Cho has advised that the defendant
intends to enter a guilty plea, pursuant to a plea agreement extended by the government, in
the above-referenced case and wishes to appear for the guilty plea proceeding by video. The
parties therefore jointly request that the Court schedule an appearance for the guilty plea and
understand that the Court is available for a guilty plea proceeding by video on June 4, 2021
at 12:00 p.m. The Brooklyn MDC has advised that it can accommodate a guilty plea
proceeding by video at that time.

                                                   Respectfully submitted,

                                                   MARK J. LESKO
                                                   Acting United States Attorney

                                            By:     /s/
                                                   Elizabeth A. Geddes
                                                   F. Turner Buford
                                                   Assistant U.S. Attorneys
                                                   (718) 254-7000

Cc:    All Counsel (by ECF)
       Clerk of the Court (AMD) (by ECF)
